DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26th, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US20150037616).
Regarding Claim 18, Wyatt discloses a straddle vehicle (vehicle that battery module can be used for includes a motorcycle, [0117]) including a battery pack (battery module, [008]), the battery pack comprising:
	An electric power source assembly including a plurality of battery cells each comprising a terminal (battery module acts as electric power source assembly, [008], contains a plurality of battery cells, [009], each battery cells contains electrode tabs-129 which act as terminals, [0210]);
	An electronic component assembly coupled to the electric power source assembly (battery management unit, BCM 72 acts as electrolyte component assembly, coupled to the electric power assembly, [0130]); and 
	A casing accommodating the electric power source assembly and the electronic component assembly (Fig. 5-6, show casing covering electric component assembly and electronic component, plastic cover- 59 part of casing, [0130]), wherein 
	The casing comprises:
	A casing body
	A pair of radiating fin member made of metal and secured to the casing body, the radiating fin member covering the exposure hole of the casing body and facing the terminals (Fig. 8, external heat fins-252 on heat sink plates-60/62, are made from metal and secured to casing body, [0155], leftward/rightward direction being interpreted as the X of the axis provided in Fig. 6 and Fig. 7, furthermore as the electrode tabs acting act battery terminals can be positioned on any position of the electrode, [0210-0212], it is the examiner’s position that Wyatt discloses that the radiating fins face the terminals of the battery cells),
	The radiating fin member is attached to the body in casing body in the leftward/rightward direction (Fig. 5-7, radiating fin member is attached on the side, where left/right is X direction), and
	The electronic component assembly is disposed reward of the electric power source assembly (it is the examiner’s position that, because rearward/forward is being interpreted to mean the Z direction, the electronic component assembly-70 is disposed in a rearward of the electric power assembly, Fig. 6).
	Although Wyatt does not directly disclose that the radiating fin member is arranged to race the leftward/rightward direction so as to be subjected to air stream flowing around the vehicle during travel, Wyatt discloses an embodiment that utilizes air flow to help cool the battery, where the air flow vents are placed to allow the air flow to go over the radiating fins (Fig. 19, [0191]). Therefore, it would be obvious to one of ordinary skill in the art using the disclose of Wyatt to have the radiating fin member arranged to race the leftward/rightward direction so as to be subjected to air stream flowing around the vehicle during travel.
Claim(s) 1-4, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US20150037616) in view of Behm (US20180138563) (provided in Applicant’s IDS filed on Janurary 19th, 2021).
Regarding Claim 1, Wyatt discloses a straddle vehicle (vehicle that battery module can be used for includes a motorcycle, [0117]) including a battery pack (battery module, [008]), the battery pack comprising:
	An electric power source assembly including a plurality of battery cells each comprising a terminal (battery module acts as electric power source assembly, [008], contains a plurality of battery cells, [009], each battery cells contains electrode tabs-129 which act as terminals, [0210]);
	An electronic component assembly coupled to the electric power source assembly (battery management unit, BCM 72 acts as electrolyte component assembly, coupled to the electric power assembly, [0130]); and 
	A casing accommodating the electric power source assembly and the electronic component assembly (Fig. 5-6, show casing covering electric component assembly and electronic component, plastic cover- 59 part of casing, [0130]), wherein 
	The casing comprises:
	A casing body comprising at least one exposure hole through which the terminals are exposed outside the casing body, the exposure hole being at a side surface of the casing body in a leftward/rightward direction of the vehicle (it is the examiner’s position that Wyatt’s casing comprises two exposure holes, which are covered by heat plates-60 and 62, where the exposure holes expose the battery cells, [0134-0135], on either side of the casing in the leftward/rightward direction, leftward/rightward direction being interpreted as the X of the axis provided in Fig. 6 and Fig. 7, furthermore as the electrode tabs acting act battery terminals can be positioned on any position of the electrode, [0210-0212]); and
	At least one radiating fin member made of metal and secured to the casing body, the radiating fin member covering the exposure hole of the casing body and facing the terminals (Fig. 8, external heat fins-252 on heat sink plates-60/62, are made from metal and secured to casing body, [0155]),
	The radiating fin member is attached to the body in casing body in the leftward/rightward direction (Fig. 5-7, radiating fin member is attached on the side, where left/right is X direction), and
	The electronic component assembly is disposed reward of the electric power source assembly (it is the examiner’s position that, because rearward/forward is being interpreted to mean the Z direction, the electronic component assembly-70 is disposed in a rearward of the electric power assembly, Fig. 6)
	Wyatt does not directly disclose that the casing body comprises a frame-shaped wall portion formed around the exposure hole and the radiating fin member coupled to the frame-shaped wall portion as a side surface of the casing. 
Behm discloses an exposure hole that is surrounded by a frame-shaped wall portion, where the exposure hole is covered by radiating fin members that are coupled to the frame-shaped wall portion (Fig. 1, radiating fins-15/16, housing walls forming frame-shaped portion-3/7, [0054], [0057]). Behm teaches that this structure allows the for the radiating fin members to have a considerably improved heat transfer coefficient ([0056]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the radiating fin members and exposure hole of Wyatt with the teachings of Behm to have a frame-shaped wall portion formed around the exposure hole and the radiating fin member coupled to the frame-shaped wall portion as a side surface of the casing. This modified structure would yield the expected results of considerably improved heat transfer coefficient.
Although Wyatt does not directly disclose that the radiating fin member is arranged to race the leftward/rightward direction so as to be subjected to air stream flowing around the vehicle during travel, Wyatt discloses an embodiment that utilizes air flow to help cool the battery, where the air flow vents are placed to allow the air flow to go over the radiating fins (Fig. 19, [0191]). Therefore, it would be obvious to one of ordinary skill in the art using the disclose of Wyatt to have the radiating fin member arranged to race the leftward/rightward direction so as to be subjected to air stream flowing around the vehicle during travel.
Regarding Claim 2, Wyatt in view of Behm discloses the limitations as set forth above. Wyatt in view of Behm discloses an exposure hole in the casing body. Wyatt further discloses a wherein the radiating fin member comprises a fitting portion fitted in the exposure hole of the casing body provided with a plurality of fins, and a flange portion projecting from the fitting portion placed on and secured to the frame-shaped wall portion (heat sink side plates-60/62 act as fitting portion fitted in exposure hole, and defining location of frame-shaped wall portion, footings-160 act as flange portions projecting from fitting portion, Fig. 5a, [0150]).
Regarding Claim 3 & 12, Wyatt in view of Behm discloses the limitations as set forth above. Wyatt further discloses a heat transfer member, having electrical insulating properties, between the fitting portion and the battery cell electrodes (Fig. 7, 108- thermal gap pads act as heat transfer member having electrical insulating properties, heat plate-60/62 acts as fitting portion, [0135]). Wyatt does not directly disclose that the fitting portion is pressed towards the terminals of the plurality of battery cells. Wyatt discloses that the fitting portion is pressed towards the battery cell assembly electrodes, (Fig. 7, ) and that the electrode tabs acting act battery terminals can be positioned on any position of the electrode, [0210-0212]). Therefore, one of ordinary skill in the art would find it obvious using the disclosure of Wyatt to have a fitting portion pressed towards the terminals of the plurality of battery cells.
Regarding Claim 4, Wyatt in view of Behm discloses the limitations as set forth above. Wyatt further discloses wherein the casing is approximately in the shaped of a rectangular parallelepiped (Fig. 5a), the at least one exposure hole comprises a pair of exposure holes formed respectively in a pair of opposed side wall portions of the casing body (exposure holes covered by heat sink-60/62 are formed on respectively opposed side wall portions of the casing body, Fig. 5a), the at least one radiating fin member comprises a pair of radiating fin members secured respectively to the pair of side wall portions, the pair of radiating fin members closing the pair of exposure holes (Fig. 8, external heat fins-252 act as radiating fin members, where the external heat fins cover the exposure hole with the heat sin-60/62, [0155]).
Regarding Claim 14, Wyatt in view of Behm discloses the limitations as set forth above. 
Wyatt discloses the at least one exposure hole comprises a pair of exposure holes arranges respectively at both sides of the casing body (exposure holes formed by heat sink plate-60/62 are arranged at both sides of casing body, Fig. 6/7, [0129]), and 
Wyatt further discloses a wherein the radiating fin member comprises a fitting portion fitted in the exposure hole of the casing body provided with a plurality of fins, and a flange portion projecting from the fitting portion placed on and secured to the frame-shaped wall portion (heat sink side plates-60/62 act as fitting portion fitted in exposure hole, and defining location of frame-shaped wall portion, footings-160 act as flange portions projecting from fitting portion, Fig. 5a, [0150]).
Regarding Claim 15, Wyatt in view of Behm discloses the limitations as set forth above. Wyatt further discloses wherein the radiating fin member is separate piece from the casing body (it is the examiner’s position that under the broadest reasonable interpretation of the claim, the radiating fin member are separate from the casing as they are formed into the heat sink plate-60/62, where the heat sink plate is part of the casing body, Fig. 8, external heat fins-254, [0155]), and the flange portion of the radiating fin member is placed on and secured to the frame shaped wall portion of the casing body (Wyatt in view of Behm discloses the frame shaped wall portion around the exposure hole formed by heat sink side plate-60/62, and the examiner is interpreting foot portions-160 to be the flange portion, [0150]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US20150037616) in view of Behm (US20180138563) (provided in Applicant’s IDS filed on Janurary 19th, 2021) further in view of Sugiyama (US20190207179).
Regarding Claim 5, Wyatt in view of Behm discloses the limitations as set forth above. Wyatt does not disclose the use of a holder holding the plurality of battery cells, and a damper interposed between the holder and the casing.
Sugiyama discloses a holder holding a plurality of battery cells (Fig. 2, 22-battery holder, [0033]); and a damper interposed between the holder and the casing (Fig. 3, vibration proofmaterial-5, is interposed on top of holder and below the casing cover, [0039]). For examination purposed, in light of the specifications the examiner is defining “damper” to be any structure that reduces the transmission of vibration or shock.
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Wyatt with the teachings of Sugiyama to have a holder holding the plurality of battery cells, and a damper interposed between the holder and the casing.
Regarding Claim 11, Wyatt in view of Behm discloses the limitations as set forth above. 
Wyatt is silent to the use of a conductive plate arranged between the terminals of the battery cells and the radiating fin member.
Sugiyama discloses a conductive plate arranged between the terminals of the battery cells and the radiating fin member (Fig. 2, conductive material-4, [0028]). Sugiyama teaches that this structure allows for an improved heat dissipation structure ([0093]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Wyatt with the teachings of Sugiyama to have a conductive plate arranged between the terminals of the battery cells and the radiating fin member. The modified structure would yield the expected result of improved heat dissipation structure. 
Regarding Claim 13, Wyatt in view of Behm discloses the limitations as set forth above. Wyatt further discloses a heat transfer member, having electrical insulating properties, between the fitting portion and the battery cell electrodes (Fig. 7, 108- thermal gap pads act as heat transfer member having electrical insulating properties, heat plate-60/62 acts as fitting portion, [0135]).
Wyatt is silent to the use of a holder holding the plurality of battery cells, a conductive plate arranged between the terminals of the battery cells and radiating fin member, and an opening of the holder and an outer end surface of the conductive plate define a recess, where the heat transfer member is fitted in the recess. Wyatt is further silent to the heat transfer member being arranged between the terminals of the battery cells and the conductive plate.
Sugiyama discloses a holder holding the plurality of battery cells (battery holder-22, made of half bodies 22a & 22b, for purposes of examination, 22b is defined as battery holder and 22a is heat transfer member, [0029], [0034]); a conductive plate arranged between the terminals of the battery cells and the radiating fin member (Fig. 2, conductive material-4, [0028]); and a heat transfer member arranged between the terminals of the battery cells and the conductive plate (Fig. 2, 22a acts as heat transfer member as they can be made from high-thermal conductivity materials, [0034]), wherein an opening of the holder and an outer end surface of the conductive plate define a recess, and the heat transfer member is fitted in the recess (Fig. 2, heat transfer member is fitted into position that Is defined by outer ring of conductive material-4 and half body-22b). Sugiyama teaches that this structure allows for improved heat dissipation performance ([0110]).
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Wyatt with the teachings of Sugiyama to have a conductive plate arranged between the terminals of the battery cells and radiating fin member, and an opening of the holder and an outer end surface of the conductive plate define a recess, where the heat transfer member is fitted in the recess and to have the heat transfer member being arranged between the terminals of the battery cells and the conductive plate. This modified structure would yield the expected result of improved heat dissipation performance. 
Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US20150037616) in view of Behm (US20180138563) (provided in Applicant’s IDS filed on Janurary 19th, 2021) further in view of Yanagihara (JP2020061273, US National Stage Entry, US20200119326, for citations).
Regarding Claim 6 & 7, Wyatt in view of Behm discloses the limitations as set forth above. Wyatt further discloses wherein the battery comprises an opening through which the plurality of battery cells is inserted and removed, the casing further comprises a cover closing the opening (Fig. 5a and Fig. 7, cover-54, and compression plates-100/102 close stack of battery cells in opening, [0136]). Wyatt further discloses insertion holes present in the cover (connection holes-58, Fig. 5a, [0128]). Wyatt further discloses the electronic component assembly is disposed outside the casing body and accommodated in the cover (cover-54 covers battery control assembly-70 acting as electronic component assembly, disposed on top of compression plate-100, Fig. 6, [0131]).
Wyatt is silent to the use of electric wires coming out of insertion holes or connectors connected to the electric wires. 
Yanagihara discloses a battery with wires that are electrically connected to a plurality of batteries (bus bars-71 are fastened and held to the electrodes of single cells, [008], the electric wires-72 are soldered to the bus bars, [0038]). Yanagihara further discloses connectors at the tips of each of the electric wires, where the connectors are attached to the case cover, (Fig. 4, and Fig. 5, in-board connectors-73 connected to electric wires-72 at the end or tips of the wire, in board-connectors also comprise connection pins-77 that stick outside the case covering, [0038], the in-board connectors are assembled into the case-20, [0039]). Yanagihara further discloses insertion holes placed in the cover where the wires are respectively inserted (Fig. 4, 64- guide holes, and 63-through holes are part of connection portions-63, act as insertion holes as the connectors for the wires are placed on this holes and the wires extend to these insertion holes, [0036]). It is the examiner’s position that the limitation of the electric wires being “inserted” at the insertion hole provided by Yanagihara is met as the wires are in direct contact with the connectors that are provided at the insertion holes, which is consistent with the instant specifications for this limitation. Yanagihara teaches that this structure allows for improving assembly work efficiency, reducing costs, and reducing size and weight of the structure.
Therefore it would be obvious for one of ordinary skill in the art to modify the saddle battery pack of Wyatt with the teachings of Yanagihara to have a battery structure that comprises a pair of electric wires electrically connected to the plurality of battery cells and a pair of connectors provided respectively at tips of the pair of electric wires, wherein the cover comprises a pair of insertion holes, and the connectors are attached to the cover, with the electric wires inserted respectively in the insertion holes. This structure would yield the expected results of improving the assembly work efficiency, and reducing, cost, size and weight of the structure.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US20150037616) in view of Behm (US20180138563) (provided in Applicant’s IDS filed on Janurary 19th, 2021) further in view of Yanagihara (JP2020061273, US National Stage Entry, US20200119326, for citations) further in view of Matsumoto (US20200287183).
Regarding Claim 8, Wyatt in view of Behm further in view of Yanagihara discloses the limitations as set forth above. Wyatt discloses insertion holes that are perpendicular to the axial direction of the opening, (Fig. 5a, 58-connectors act as insertion holes, [0128]).
Wyatt is silent to the connectors being mounted on a first end portion of the cover in a direction perpendicular to an axial direction of the opening, and having a thickness of the cover in the axial direction of the opening where the second end portion of the cover opposite the first end portion of the cover being smaller in thickness than the first end portion.
  Matsumoto discloses a battery structure with an opening that has a cover (Fig. 1, 52a-shows cell holder which forms a battery case with an opening that is covered by 70-busbar plates). Matusmoto discloses a set of wires that are connected to the batteries (Fig. 1, 70-busbar plate is connected to positive terminals or negative terminals of battery, each busbar plate includes a 78-connection end, that is inserted into a 76-groove, a lead wire, not shown, and the 78-connection end are connected together [0038]) where the connection end is protruding out in a perpendicular direction from the axial direction of the opening of the cover (Fig. 1, 78-connection end, 76-groove with connection end, [0038]). Matusmoto further discloses the first end portion of the cover where the connectors are is thinner than the second end portion opposite, in the direction perpendicular to the axial direction, the first end portion (Fig. 1, cover-52a, has no border on connection end or first portion, while the second portion opposite has a border, and therefore it is the examiner’s position that the limitation of having the first end portion being thinner than the second end portion is met). Matsumoto teaches that this structure allows for improved support for the battery core pack in the case structure ([007]).
Therefore it would be obvious for one of ordinary skill in the art to modify the structure of Wyatt with the teachings of Yanagihara and Matusmoto to have a battery with an electric wire structure where the connectors are mounted on a first end portion of the cover in a direction perpendicular to an axial direction of the opening, and have a thickness of the cover in the axial direction of the opening where the second end portion of the cover opposite the first end portion of the cover is smaller in thickness than the first end portion and the second end portion is opposite the first end portion int eh direction perpendicular to the axial direction. This structure would yield the expected result of improved support for the battery core pack in the case structure. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US20150037616) in view of Behm (US20180138563) (provided in Applicant’s IDS filed on Janurary 19th, 2021) further in view of Miyashiro (US20160280306) further in view of Lee (KR20200065194, see US National Stage Entry (US20210257693) for citations).
Regarding Claim 9, Wyatt in view of Behm discloses all of the limitations as set forth above. 
Wyatt discloses that the battery system can be used for a motorcycle ([0017]). Wyatt discloses a cover and opening provided at the same end of a battery (Fig. 6, cover plate-92 acting as cover, defines an opening provided at an end of the casing body, [0133]). 
Wyatt further discloses wherein the casing body further comprise an opening through which the plurality of battery cells is inserted and removed, the casing further comprises a cover closing the opening (Fig. 6, cover plate-92 acting as cover, defines an opening provided at an end of the casing body, [0133], it is the examiner’s position that as the battery cells are a stacked structure and can be inserted from any opening into the overall casing, the openings provided at either end of the structure in the Z direction provide the functional openings claimed).
Wyatt further discloses an opening and case cover where the batteries can be inserted being placed in a forward/rearward direction with the exposure hole and radiating fin members being provided as a side surface in a leftward/rightward direction (Fig. 6/7, x direction is interpreted as leftward/rightward, and z direction is interpreted as forward/rearward).
Wyatt is silent to the battery pack being mounted on a saddle vehicle in such a manner than that a side surface of the battery pack is exposed outside the straddle vehicle. 
 Miyashiro discloses a battery adapted for a straddle vehicle where the battery is mounted in such a manner that a side surface of the battery pack is exposed, (Fig. 1 & Fig. 2[0058]). Miyashiro further discloses a radiating fin structure and exposure holes (Fig. 2, 28a-radiating fins, [0109]). Miyashiro further discloses a cover that encloses the battery components (half bodies 31L and 31R contain battery cells-33, [0154]). Miyashiro teaches that this battery structure has improved workability in adjusting for the operator of the vehicle ([0016]).
Lee discloses a battery pack that can be used for a motorcycle ([0079]). Lee further discloses a battery structure where an opening is provided at a side surface of the casing body in a forward/rearward direction, the case attached to the casing body in a forward/rearward direction, the exposure hole provided as side surface of the casing body in a leftward/rightward direction, and the radiating fin member is attached to the casing body in a leftward/rightward direction (Fig. 11 shows the battery pack is placed in the vehicle in manner where the longer sides can be defined as leftward and rightward, while the shorter sides can be defined as forward and rearward, Fig. 9 shows openings of the battery case that are covered by 195- sub end plate in the forward/rearward direction, Fig. 9 further shows exposure holes, 191-groove, that accommodate 170- heat dissipation fins in the leftward/rightward direction, [0084-0085]). Lee further discloses wherein the covers on the sides in the forwards/rearward direction can be removed to insert the battery components (Fig. 9, sub end plates-195 may be mounted, [0088], battery cell assembly-150 placed inside). Lee teaches that this structure maximizes the effect of the electronic cooling ([0082]).
Therefore it would be obvious for one of ordinary skill in the art to modify Wyatt with the teachings of Miyashiro and Lee to have a battery that is adapted for a straddle vehicle, where the battery pack is mounted on the straddle vehicle in such a manner that a side surface of the battery pack is exposed outside the straddle vehicle, where the opening, where the battery cells can be inserted and removed, is provided at an end surface of the facing body in forwards/rearward direction, the cover  is attached to the casing body in the forward/rearward direction, the exposure hole is provided at a side surface of the casing body in a leftward/rightward direction, and the radiating fin member is attached to the casing body in the leftward/rightward direction. This modified structure would yield the expected results of improved electronic cooling and workability in adjusting for the operator. 
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US20150037616) in view of Behm (US20180138563) (provided in Applicant’s IDS filed on Janurary 19th, 2021) further in view of Miyoshi (JP2020030902, see US National Stage Entry, US20200057459, for citations).
Regarding Claim 17, Wyatt in view of Behm discloses the limitations as set forth above. Wyatt further discloses at least one radiating fin member includes a pair of radiating fin members that sandwich the battery cells in the leftward/rightward direction (Fig. 7, radiating fin members on heatsink plate-60/62 sandwich battery cells-114, [0136]). Wyatt teaches that the battery cells used can be prismatic battery cells ([0177])
Wyatt is silent to the battery cells being arranged in two rows in the leftward/rightward direction.
Miyoshi discloses a battery assembly where the battery cells are prismatic batteries arranged in two rows, in a leftward/rightward direction (Fig. 5, battery cells-60, [0087]). Miyoshi discloses that this structure allows for improved temperature control efficiency ([0054]).
Therefore, it would be obvious to one of ordinary skill in the art to modify battery cells of Wyatt with the teachings of Miyoshi to have the battery cells being arranged in two rows in the leftward/rightward direction. This modified structure would yield the expected results of improved temperature control efficiency. 
Response to Arguments
Applicant’s amendments in view of their arguments, see Claims, filed August 26th, 2022, with respect to the rejection(s) of claim(s) 1 and its dependents, 2-9, 11-15, and 16 under USC 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wyatt in view of Behm under 35 USC 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/              Examiner, Art Unit 1728           

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728